—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated July 13, 1992, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff’s motion for summary judgment because of the existence of numerous factual issues, including whether the defendant had authority to transfer the funds in question (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557). Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.